 
 

                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION


TAJIKAH U. ABDUL-KARIM,

               Plaintiff,
                                                     Case No. 3:18-cv-1207-J-34JBT
vs.

WILKINSON & SONS PLASTERING INC.,

               Defendant.
                                             /

                                            ORDER

       THIS CAUSE is before the Court on Plaintiff’s Response to Order Given on October

19, 2018 (Doc. 9; Response), filed on October 31, 2018. Plaintiff Tajikah U. Abdul-Karim

initiated this action in state court on October 18, 2017. See Notice of Removal in Pursuant

to the Jurisdiction and Removal Act of 1875 (Doc. 1; Notice), Ex. 1. On February 20, 2018,

Plaintiff filed the Amended Complaint, in state court, against Defendant Wilkinson & Sons

Plastering Inc. See Amended Complaint (Doc. 7). In the Amended Complaint, Plaintiff

alleges that Defendant is responsible for damage she sustained in an automobile accident.

See Amended Complaint at 2-3. On October 12, 2018, Plaintiff filed her Notice of Removal

notifying the Court of her intent to remove this action to the United States District Court for

the Middle District of Florida. See Notice at 1. Upon review of the Notice, the Court found

that Plaintiff failed to allege a basis for the Court’s subject matter jurisdiction over this action

and entered an Order explaining the deficiencies in the Notice. See Order (Doc. 6), entered

October 19, 2018. In the Order, the Court explained that the negligence claim alleged in

the Amended Complaint does not arise under federal law such that this Court lacks federal
 
 

question jurisdiction. Id. at 2. However, the Court noted that “it may be possible to

establish diversity jurisdiction over this action . . . .” Id. The Court stated that it could not

determine whether or not diversity jurisdiction existed over this action because the Notice

and Amended Complaint do not include any information as to the citizenship of the parties.

Id. at 2. Accordingly, the Court provided Plaintiff with the opportunity to file additional

information sufficient “to establish the citizenship of the parties, and this Court’s diversity

jurisdiction over the instant action.” Id. at 2-3. The instant Response followed.1

        In the Response, Plaintiff appears to contend that this Court has diversity jurisdiction

over this action. See Response at 1. In support, Plaintiff asserts that the amount in

controversy exceeds $75,000, and that she is a citizen of Florida. Id. As to Defendant

Wilkinson & Sons Plastering, Inc., Plaintiff alleges that it is “a corporation and is subject to

personal jurisdiction in Florida because it operates and conducts business within this state.”

Id. However, as the Court explained in its prior Order, to establish Defendant’s citizenship,

Plaintiff must identify its “state(s) of incorporation and principal place of business.” See

Order at 2 (citing 28 U.S.C. § 1332(c)(1)). Thus, despite being given an opportunity to do



1
         In the October 19, 2018 Order, the Court also observed that the removal statute does not authorize
a plaintiff to remove a case to federal court. See Order at 3-4. Because it is unclear whether this error is
procedural or jurisdictional, in an abundance of caution, the Court provided Defendant with an opportunity to
move for remand on this basis. Id. at 4. On November 7, 2018, Defendant filed Defendant-Appellant’s
Opposition to Plaintiff-Appellee’s Notice of Removal and Motion to Remand (Doc. 10; Motion to Remand).
Upon review, the Court finds that the Motion to Remand is due to be stricken as it fails to contain a
memorandum of law as is required by Local Rule 3.01(a), United States District Court, Middle District of
Florida.
         However, even if the Court were to consider the Motion to Remand, it fails to address any of the
pertinent jurisdictional issues. Inexplicably, Defendant fails to seek remand for the reasons stated in the
Court’s prior Order. See generally Motion to Remand. Instead, Defendant argues that remand is warranted
because the Court does not have federal question jurisdiction over this action. Id. at 1-2. However, as is
evident from the Court’s prior Order, the lack of federal question jurisdiction does not end the matter, as the
Court must consider whether it has diversity jurisdiction over this action. See Order at 2. Despite the Court’s
specific identification of this issue, Defendant fails to address diversity jurisdiction in its Motion to Remand,
and provides the Court with no information as to its citizenship. Thus, the Court finds the Motion to Remand
to be wholly inadequate.
 
 

so, Plaintiff has still failed to establish this Court’s subject matter jurisdiction over this

action.2 Accordingly, as Plaintiff has failed to meet her burden of establishing subject

matter jurisdiction, the Court finds it appropriate to remand this action to state court

pursuant to 28 U.S.C. § 1447(c) for lack of subject matter jurisdiction. See Rolling Greens

MHP, L.P. v. Comcast SCH Holdings L.L.C., 374 F.3d 1020, 1022 (11th Cir. 2004) (“A party

removing a case to federal court based on diversity of citizenship bears the burden of

establishing the citizenship of the parties.”); see also Trutie v. Rep. Nat’l Distributing Co.,

L.L.C., 718 F. Supp. 2d 1350, 1351 (S.D. Fla. 2010). In light of the foregoing, it is

    ORDERED:

    1. Defendant-Appellant’s Opposition to Plaintiff-Appellee’s Notice of Removal and

        Motion to Remand (Doc. 10) is STRICKEN.

    2. The Clerk of the Court is directed to REMAND this case to the Circuit Court of the

        Fourth Judicial Circuit in and for Duval County, Florida, and to transmit a certified

        copy of this Order to the clerk of that court.




2
         Indeed, the Court notes that diversity jurisdiction is in fact lacking in this case. Pursuant to the
corporate records on file with the Division of Corporations within the Florida Department of State, of which
the Court takes judicial notice, Wilkinson & Sons Plastering, Inc. is a Florida Corporation with its principal
place of business in Florida. See Articles of Incorporation of Wilkinson and Sons Plastering, Inc., filed on
June 12, 2002, and Annual Report, filed on September 28, 2018, available at
https://dos.myflorida.com/sunbiz/search (under “Search by,” select “Name” and enter the name of the
corporation); see also Rule 201(b)(2), Federal Rules of Evidence (permitting the Court to take judicial notice
of a fact which “can be accurately and readily determined from sources whose accuracy cannot reasonably
be questioned”). As both parties are Florida citizens, diversity jurisdiction is lacking in this case, and there is
no other apparent basis for federal jurisdiction over this negligence action.
 
 

    3. The Clerk is further directed to terminate all pending motions and deadlines and

       close this file.

    DONE AND ORDERED in Jacksonville, Florida on November 8, 2018.




lc11
Copies to:

Counsel of Record
Pro Se Parties

Clerk of Court, Fourth Judicial Circuit,
       in and for Duval County, Florida
